PER CURIAM.
Mary L. Haney, plaintiff below, seeks to appeal an order which states “the Defendant’s Motion for Judgment on the Pleadings be in [sic] the same is hereby granted.” This is not a final decision, order, judgment or decree within the contemplation of Flori*1189da Appellate Rule 3.2(b). Likewise, this case is not one which formerly would have been cognizable in equity, so the order is not subject to an interlocutory appeal. Fla. R.App.P. 4.2(a).
Therefore, we have no jurisdiction, and this appeal is hereby dismissed sua sponte. Rizzuto v. DiPaolo, 357 So.2d 490 (Fla. 2d DCA 1978); Arnold v. Brady, 178 So.2d 732 (Fla. 2d DCA 1965).
BOARDMAN, C. J., and OTT and RYDER, JJ., concur.